DETAILED ACTION
This Office Action is in response to an application that was filed on 06/22/2020. Claims 1-20 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Limitation "wherein there are a plurality of suction boxes, and the plurality of suction boxes are disposed on the main body at intervals" in claim 5 needs to be shown.
Limitation "wherein the number of air pumps corresponds to the number of suction boxes" in claim 6 needs to be shown.
Limitation "and a spring key is provided at a second end on the side of the main body engaged with the cover, the spring key is connected with a processor in the main body" in claim 14 needs to be shown.
Limitation "further comprising one or more of the followings: a face recognizer, a temperature detector, a humidity detector, a gravity sensor, a gyroscope and a camera" in claim 16 needs to be shown.
Limitation "further comprising one or more of the followings: a face recognizer, a temperature detector, a humidity detector, a gravity sensor, and a gyroscope" in claim 17 needs to be shown.
Item 521 in Fig. 1 needs to be clearly identified.
Item 211 in Fig. 6 needs to be clearly identified.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwa (KR20150055761A and Hwa hereinafter).
Regarding claim 1, Hwa discloses an electronic device (item 10 of Figs. 2-4 and ¶[0039_0062_0065_0073 & 0075] from the Espacenet Translation shows and indicates electronic device 10 {flexible display device}), comprising: a main body to which a rotating shaft is rotatably connected (items 100, 200, 300 of Figs. 2-3 & item 300 of Fig. 4 & item 100 of Fig. 5 & item 331 of Figs. 3-4 & item 234 of Fig. 4 and ¶[0039-0041 _0043-0044_0052-0053_0058 & 0075] from the Espacenet Translation shows and indicates main body 100_200_300 {upper cover 100 that is indicated in ¶[0039-0041], support means 200 that is indicated in ¶[0039_0043-0044_0052 & 0075], and winding means 300 that is indicated in ¶[0039_0052-0053_0067 & 0075]} to which rotating shaft 331 {central shaft that is indicated in ¶[0058]} is rotatably connected through bearing 234 {indicated in ¶[0058]}); a driving motor, provided on the main body, connected to the rotating shaft and configured to drive the rotating shaft to rotate (item 301 of Figs. 3-4 & items 310, 330, 311, 217 of Fig. 4 and ¶[0046_0048_0052_0058-0059 & 0067] from the Espacenet Translation shows and indicates driving motor 301 is provided on main body 100_200_300 that is connected to the rotating shaft 331 {rotating shaft 331, being at the center of first and second winding member 310 & 330 [indicated in ¶[0058]], is connected to the driving motor 301 through the tip with pinion gear 217 that is geared to the internal gear 311 of the first winding member 310 [indicated in ¶[0067]]}; where driving motor 301 is configured to drive rotating shaft 331 by rotating through pinion gear 217 that is geared to the internal gear 311 of first winding member 310); a flexible display screen, having a first side edge connected to the rotating shaft, wherein the flexible display screen is capable of being completely rolled onto the rotating shaft or the rolled-up flexible display screen is capable of being expanded under a reciprocating rotation of the rotating shaft (items 370, 350 of Fig. 4 and ¶[0052-0053_0055-0056_0059-0061_0064_0067-0069 & 0075] from the Espacenet Translation shows and indicates where flexible display screen 370 {display film 370 indicated in ¶[0052-0053_0055_0059-0061_0064_0067-0069 & 0075]}, having first side edge 350 {display film 370 mounted and wound on an end of film support tube 350 indicated in ¶[0059 & 0067]} connected to rotating shaft 331 {central shaft 331 is coupled to the end of film support tube 350 indicated in ¶[0058]}; and where flexible display screen 370 is capable of being completely rolled onto rotating shaft 331 through first side edge 350 or the rolled-up flexible display screen 370 is capable of being expanded under a reciprocating rotation of rotating shaft 331 through first side edge 350 {display film 370 can be can be folded and unfolded by the drive motor 301 through first side edge 350 [film support tube 350]}); and a sucking apparatus provided on the main body and configured to suck the electronic device onto a surface of a carrier (item 101 of Figs. 2_4 & Fig. 6 and ¶[0041-0042] from the Espacenet Translation indicates sucking apparatus 101 {using vacuum suction port as an attachment means 101} provided on main body 100_200_300 and configured to suck electronic device 10 onto a surface of a carrier {vehicle window as shown in Fig. 6}).

Regarding claim 7, Hwa discloses an electronic equipment, wherein the connection between the rotating shaft and the flexible display screen includes adhesive connection, screw connection or clamping connection (Figs. 2-5 and ¶[0058-0059] from the Espacenet Translation indicates where the connection between rotating shaft 331 and flexible display screen 371 includes clamping connection through first side edge 350 {film support tube 350 provided at the end of display film 370}).

Regarding claim 18, Hwa discloses an electronic equipment, wherein the main body further comprises one or more of the followings: a circuit board, a processor, a memory, a video card, an audio card, a power supply, a stereo and a sensor (Figs. 2-5 and ¶[0039-0041 _0043-0044_0046_0048_0052-0053_0055_0058-0061_0064_0067-0069 & 0075] from the Espacenet Translation shows and indicates where main body 100_200_300 further comprises electromagnet sensors provided inside driving motor 301 for braking immediately {indicated in ¶[0068]}).

Regarding claim 19, Hwa discloses an electronic equipment, wherein the main body has an elongated overall shape (Fig. 2 and ¶[0039-0041 _0043-0044_0046_0048_0052-0053_0055_0058-0061_0064_0067-0069 & 0075] from the Espacenet Translation shows where main body 100_200_300 has an elongated overall shape).

Regarding claim 20, Hwa discloses an electronic equipment, wherein a length of the rotating shaft is adapted to a width or length of the flexible display screen (Fig. 4 and ¶[0052-0053_0055_0058-0061_0064_0067-0069 & 0075] from the Espacenet Translation shows where the length of rotating shaft 331 is adapted to the width of flexible display screen 370).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hwa, as detailed in the rejection of claim 1 above, in view of NPL "Coval Advanced Vacuum Solutions_pages 1-294_Apr 2018" (NPL "Vacuum Solutions" hereinafter), as evidenced by Wates (GB2233808A and Wates hereinafter). 

    PNG
    media_image1.png
    814
    748
    media_image1.png
    Greyscale


Reproduced Drawing from NPL “Coval Advanced Vacuum Solutions_pages 1-294_Apr 2018” page 275 {13/7}
Regarding claim 2, Hwa discloses an electronic device, wherein the main body (Figs. 2-5 and ¶[0039-0041 _0043-0044_0052_0067 & 0075]  shows and indicates main body 100_200_300 of electronic device 10). 
However, Hwa does not disclose wherein the sucking apparatus comprises an air pump and a suction box; the air pump is provided on the body and connected to the suction box, and is configured to suck air from the suction box; the suction box is provided on the body, a plurality of air holes are provided in a side wall of the suction box, and the side wall where the air holes are located is combined with the body to form a portion of a surface of the body; wherein when the air pump sucks air from the suction box, a surface of the body provided with the air holes is able to be sucked onto a surface of a carrier.
NPL "Vacuum Solutions" discloses wherein the sucking apparatus comprises an air pump and a suction box; the air pump is provided on the body and connected to the suction box, and is configured to suck air from the suction box; the suction box is provided on the body, a plurality of air holes are provided in a side wall of the suction box, and the side wall where the air holes are located is combined with the body to form a portion of a surface of the body; wherein when the air pump sucks air from the suction box, a surface of the body provided with the air holes is able to be sucked onto a surface of a carrier (pages 269-285 [13/1-13/17] and items "A", "B", "C", "D" of Reproduced Drawing shows and indicates where sucking apparatus vacuum grippers of pages 270-285 {13/2-13/17} is comprised of air pump "A" and suction box "B"; and where air pump "A" is provided on body "C" and connected to suction box "B" configured to suck air from the suction box "B" as indicated and shown on page 274 {13/6}; and where suction box "B" is provided on body "C" with a plurality of air holes "D" provided in a side wall of suction box "B"; and where the side wall where air holes "D" are located, is combined with body "C" to form a portion of a surface of body "C"; and where when the air pump "A" sucks air from the suction box "B", the surface of body "C" provided with the plurality of air holes "D" are able to be sucked onto a surface of a carrier as shown on pages 270-271 {13/2 -13/3}; therefore, the electronic device of Hwa will have the sucking apparatus comprises of an air pump and the suction box provided on the main body and have the suction box that is provided on the main body with a plurality of air holes on the side wall of the suction box so as to be able to have the air pump sucks air from the suction box and be sucked onto a surface of a carrier by incorporating the vacuum gripper of NPL “Vacuum Solutions” with integrated mounting rails shown on pages 278-279 {13/10-13/11}, as evidenced by Wates in the abstract and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the sucking apparatus comprises an air pump and a suction box; the air pump is provided on the body and connected to the suction box, and is configured to suck air from the suction box; the suction box is provided on the body, a plurality of air holes are provided in a side wall of the suction box, and the side wall where the air holes are located is combined with the body to form a portion of a surface of the body; wherein when the air pump sucks air from the suction box, a surface of the body provided with the air holes is able to be sucked onto a surface of a carrier into the structure of Hwa. One would have been motivated in the electronic device of Hwa and have the sucking apparatus be comprises of the air pump and the suction box; the air pump are provided on the body and connected to the suction box, and is configured to suck air from the suction box; the suction box are provided on the body, the plurality of air holes are then provided in the side wall of the suction box, and the side wall where the air holes are located is combined with the body to form a portion of a surface of the body; where when the air pump sucks air from the suction box, the surface of the body provided with the air holes are able to be sucked onto a surface of a carrier in order to adhere by sucking action an electronic device with an increase in size and weight to a wall or ceiling, as partly indicated by NPL "Vacuum Solutions" on page 270 {13/2}, in the electronic device of Hwa.

Regarding  claim 3 modified Hwa discloses an electronic device, wherein the main body comprises a top surface, and a front surface and a rear surface connected to the top surface, the top surface is located on a side of the rotating shaft away from an expanded flexible display screen, the front surface is a surface facing an image display surface of the flexible display screen in a direction perpendicular to the expanded flexible display screen, and the rear surface is a surface facing away from the image display surface of the flexible display screen in the direction perpendicular to the expanded flexible display screen; wherein the air holes are located in any one of the top surface, the front surface and the rear surface (Figs. 2-5 and ¶[0039-0041_0043-0044_0046_0052-0053_0055_0058-0062_0064-0065_0067-0069_0073 & 0075] from the Espacenet Translation shows and indicates where main body 100_200_300 is comprised of a top surface, and a front surface and a rear surface connected to the top surface; and where the top surface is located on a side of rotating shaft 331 away from an expanded flexible display screen 370; and where the front surface is a surface facing an image display surface of the flexible display screen 370 in a direction perpendicular to the expanded flexible display screen 370; and where the rear surface is a surface facing away from the image display surface of the flexible display screen 370 in the direction perpendicular to the expanded flexible display screen; NPL "Vacuum Solutions" & Reproduced Drawing and pages 279_283 {13/11_13/15} shows and indicates where air holes "D" are located in the top surface of body "D").

Regarding claim 4, modified Hwa discloses an electronic equipment, wherein an elastic sealing strip is provided on a circumferential edge of the surface of the main body provided with the air holes (Hwa: Figs. 2-5 and ¶[0039-0041 _0043-0044_0052_0067 & 0075]  shows and indicates main body 100_200_300 of electronic device 10; NPL "Vacuum Solutions" & Reproduced Drawing and pages 272_276 {13/4_13/8} shows and indicates where an elastic sealing strip coval-flex gripping interface is provided on a circumferential edge of surface of the body "C" provided with air holes "D").

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwa in view of NPL "Vacuum Solutions” (evidenced by Wates), as detailed in the rejection of claim 2 above, and in further view of Ostermayer et al. (US 5,587,051 and Ostermayer hereinafter).
Regarding claim 5, modified Hwa discloses an electronic equipment, wherein there is a suction box, and the suction box is disposed on the main body (Hwa: Figs. 2-5 and ¶[0039-0041 _0043-0044_0052_0067 & 0075]  shows and indicates main body 100_200_300 of electronic device 10; NPL "Vacuum Solutions" & Reproduced Drawing and pages 269-285 {13/1-13/17} shows and indicates where there the suction box "B", and the suction box "B" is disposed on the main body "C"). 
However, Hwa and NPL "Vacuum Solutions" does not disclose wherein a plurality of suction boxes on the body at intervals. 
Ostermayer discloses wherein a plurality of suction boxes on the body at intervals (items 32, P of Fig. 1 and 4:33-36 & 4:46-48 shows and indicates where a plurality of suction boxes 32 on body P {paper stock} at intervals; therefore, the electronic device of modified Hwa will have a plurality of suction boxes disposed on the main body at intervals by incorporating the concept of suction boxes of Ostermayer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a plurality of suction boxes on the body at intervals into the structure of modified Hwa. One would have been motivated in the electronic device of modified Hwa and have the plurality of suction boxes on the body at intervals in order to provide higher vacuum levels, as indicated by Ostermayer in 4:46-48, in the electronic device of modified Hwa.
In addition, modified Hwa (Hwa and NPL "Vacuum Solutions") discloses the claimed invention except for the plurality of suction boxes on the body at intervals.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of suction boxes on the body at intervals, as indicated by Ostermayer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 6, modified Hwa discloses an electronic equipment, wherein the number of air pumps corresponds to the number of suction boxes (NPL "Vacuum Solutions" & Reproduced Drawing and page 273 {13/5} shows and indicates where the number of air pumps; Ostermayer: Fig. 1 and 4:33-36 & 4:46-48 shows and indicates where a plurality of suction boxes 32; therefore, it is understood that the number of air pumps will corresponds to the number of suction boxes).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwa, as detailed in the rejection of claim 1 above, and in view of Kim et al. (US 2018/0359869 A1 and Kim hereinafter).
Regarding claim 10, Hwa discloses the claimed invention except wherein a plurality of support bars are adhered at intervals to a back surface of the flexible display screen, the support bars are parallel to the rotating shaft, and both ends of the support bar in a length direction are respectively aligned with edges on both sides of the flexible display screen.
Kim discloses wherein a plurality of support bars are adhered at intervals to a back surface of the flexible display screen, the support bars are parallel to the rotating shaft, and both ends of the support bar in a length direction are respectively aligned with edges on both sides of the flexible display screen (items 510, 100, 210, 100S2 of Fig. 4 and ¶[0089-0090] shows and indicates where a plurality of support bars  510 are adhered at intervals to a back surface 100S2 {non-display surface} of flexible display screen 100 {flexible display panel}; and where support bars 510 are parallel to the rotating shaft 210  {panel roller}; and where both ends of the support bar 510 in a length direction are respectively aligned with edges on both sides of flexible display screen 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a plurality of support bars are adhered at intervals to a back surface of the flexible display screen, the support bars are parallel to the rotating shaft, and both ends of the support bar in a length direction are respectively aligned with edges on both sides of the flexible display screen into the structure of Hwa. One would have been motivated in the electronic device of Hwa and have the plurality of support bars are adhered at intervals to the back surface of the flexible display screen, and the support bars are parallel to the rotating shaft, and both ends of the support bar in a length direction are respectively aligned with the edges on both sides of the flexible display screen in order to reduce warpage and damage of the flexible display screen due to the external impacts, as indicated by Kim in ¶[0090], in the electronic device of Hwa.

Regarding claim 11, modified Hwa discloses an electronic equipment, wherein the support bars are adhered to the back surface of the flexible display screen at uniform intervals (Kim: Fig. 4 and ¶[0089-0090] shows and indicates where the support bars  510 are adhered to the back surface 100S2 of flexible display screen 100 at uniform intervals).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwa in view of Kim, as detailed in the rejection of claim 11 above, and in further view of Song et al. (US 2020/0267246 A1 and Song hereinafter).
Regarding claim 12, modified Hwa discloses an electronic equipment, wherein the support bars (Kim: Fig. 4 and ¶[0089-0090] shows and indicates where the support bars  510). 
However, Hwa and Kim do not disclose wherein the support bar is made of an alloy.
Song discloses disclose wherein the support bar is made of an alloy (items 151, 230 of Fig. 4b & items 230, 231 of Fig. 6a and ¶[0127-0128] shows and indicates where support bar 231 {support frame 230 include plurality of support bars 231} is made of a metal alloy {metal material to reinforce rigidity of the support frame 230 to minimizing an influence affecting bending deformation of the flexible display unit 151}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the support bar is made of an alloy into the structure of modified Hwa. One would have been motivated in the electronic device of modified Hwa and have the support bar be made of an alloy in order to minimizing an influence affecting bending deformation of the flexible display screen, as indicated by Song in ¶[0127], in the electronic device of modified Hwa.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hwa, as detailed in the rejection of claim 1 above, and in view of Chow (US 2015/0292261 A1 and Chow hereinafter).
Regarding claim 13, Hwa discloses an electronic equipment, further comprising a cover; wherein a second side edge of the flexible display screen is opposite to the first side edge, and the second side edge is connected to an inner bottom of the cover; wherein when the driving motor drives the rotating shaft to completely roll the flexible display screen onto the rotating shaft, the cover is engaged with the main body to cover the rotating shaft, the driving motor, the flexible display screen and the sucking apparatus (Figs. 2-5 and ¶[0039-0041 _0043-0044_0046_0048_0052-0053_0055_0058-0061_0064_0067-0069 & 0075] from the Espacenet Translation shows and indicates electronic equipment 10 further comprises cover 371 {weight indicated in ¶[0061]}; where a second side edge of flexible display screen 370 is opposite to first side edge 350, and the second side edge is connected to the inner bottom of cover 371; and where when the driving motor 301 drives the rotating shaft 331 to completely roll the flexible display screen 370 onto the rotating shaft 331, cover 371 engages with the main body 100_200_300 to cover the rotating shaft 331, the driving motor 301, the flexible display screen 370, and the sucking apparatus 101). 
However, Hwa does not indicate a groove-shaped cover.
Chow discloses disclose a groove-shaped cover (item 4 of Fig. 1 & items 41, 42, 44 of Fig. 5 & item 44 of Fig. 6 and ¶[0026-0027] shows and indicates groove-shaped cover 4 {lower weight 4 that includes a first casing 41 and a second casing 42 with weight bodies 44}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a groove-shaped cover into the structure of Hwa. One would have been motivated in the electronic device of Hwa and have the groove-shaped cover in order to provide the required weight bodies to balance the driving motor rolling and un-rolling the flexible display screen, in the electronic device of Hwa.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hwa, as detailed in the rejection of claim 1 above, and in view of Misawa (US 2008/0212271 A1 and Misawa hereinafter).
Regarding claim 17, Hwa discloses the claimed invention except further comprising one or more of the followings: a face recognizer, a temperature detector, a humidity detector, a gravity sensor, a gyroscope and a camera.
Misawa discloses further comprising a camera (items 110, 500 of Figs. 28_33-35 and ¶[0142-0144] shows and indicates further comprising camera 500 {imaging device 500 comprised of flexible display element 110}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate further comprising a camera into the structure of Hwa. One would have been motivated in the electronic device of Hwa and have the camera in order to apply the electronic device as a digital camera, as indicated by Misawa in ¶[0138], in the electronic device of Hwa.

Allowable Subject Matter
Claims 14 and 16 would be allowable if rewritten or amended to overcome the drawing objection set forth in this Office Action as well as rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the primary reason for allowance is due to an electronic device, wherein the rotating shaft is formed by engaging a first semi-circular shaft with a second semi-circular shaft, a flat surface of the first semi-circular shaft engaged with the second semi-circular shaft is provided with a plurality of protrusions at intervals, a flat surface of the second semi-circular shaft engaged with the first semi-circular shaft is correspondingly provided with a plurality of grooves, and the protrusions are mated with the grooves; a plurality of hanging holes are provided at intervals at the first side edge of the flexible display screen, the plurality of hanging holes are placed over the plurality of protrusions in one-to-one correspondence, and the first side edge of the flexible display screen is sandwiched between the first semi-circular shaft and the second semi-circular shaft.
Regarding claim 9, the primary reason for allowance is due to an electronic device, wherein the rotating shaft is formed by engaging a first semi-circular shaft with a second semi-circular shaft, a flat surface of the first semi-circular shaft engaged with the second semi-circular shaft is provided with a plurality of protrusions at intervals, a flat surface of the second semi-circular shaft engaged with the first semi-circular shaft is correspondingly provided with a plurality of grooves, and the protrusions are mated with the grooves.
Regarding claim 15, the primary reason for allowance is due to the dependency on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847